                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TOM TUDUJ,

            Plaintiff,

 v.                                             Case No. 3:15-CV-1294-NJR-GCS

 STEVEN NEWBOLD, KIMBERLY
 BUTLER, HARRY GEORGE
 HENDERSON, DDS, DR. CRAIG
 ASSIELMEIER, DR. SAM NOWABASI,
 DR. JOHN L. TROST, DR. CHRISTINE
 LOCCHEAD, DR. ERIC JOHNSON,
 DENTAL HYGENIST, NURSES and
 MED TECHS, JACKIE MARTELA,
 CATHLEEN MARTELA, TODD
 BROOKS, RICHARD HERRINGTON,
 DR. JAY I. SWANSON, DR. HAGER,
 GAIL WALLS, UNKNOWN PARTIES,
 and JOHN R. BALDWIN,

                      Defendants.



                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Tom Tuduj is an inmate in the Illinois Department of Corrections, who

commenced this action pro se pursuant to 42 U.S.C. § 1983 (Doc. 7). Tuduj alleged

Defendants were deliberately indifferent to his severe dental problems, in violation of his

Eighth Amendment rights (Id.). The Court appointed Tuduj counsel, but Tuduj

eventually lost confidence in his attorney and filed a motion for leave to represent himself

(Doc. 87). United States Magistrate Judge Gilbert C. Sison denied Tuduj’s motion on

                                        Page 1 of 3
March 19, 2019, noting that this case presents complicated issues and requires recruited

counsel (Doc. 88). On March 20, 2019, the undersigned District Judge granted summary

judgment in favor of Defendants (Doc. 89), and this case was closed (Doc. 90).

       Five days later, Tuduj filed an appeal of Judge Sison’s Order denying his motion

for leave to represent himself (Doc. 92). That same day, Tuduj filed a motion to reconsider

the Order that granted Defendants summary judgment (Doc. 93). On April 1, 2019, Tuduj

filed a motion to alter or amend the judgment (Doc. 94). The Court construes the motion

to reconsider (Doc. 93) and the motion to alter or amend the judgment (Doc. 94) together,

as a motion to alter or amend a judgment under Federal Rule of Civil Procedure 59(e).

See Borrero v. City of Chicago, 456 F.3d 698, 700 (7th Cir. 2006) (A motion to alter a judgment

that is filed within 28 days after entry of judgment “is deemed filed under Rule 59(e) even

if, as in this case, the motion is not labeled a Rule 59(e) motion and . . . does not say ‘alter

or amend’ . . . but instead uses a synonym, such as ‘vacate’ or ‘reconsider.’”). On April

15, 2019, before the Court could rule on the motions, Tuduj filed a notice of appeal in the

Seventh Circuit Court of Appeals (Doc. 96). On May 14, 2019, Tuduj filed a motion to

strike the motions to alter or amend the judgment, in light of his appeal to the Seventh

Circuit (Doc. 104).

       Tuduj’s filing of the notice of appeal raises jurisdictional concerns that must be

resolved before the Court can address the merits of the pending motions. Generally, an

appeal divests the District Court of jurisdiction over the case. See United States v. Woodard,

744 F.3d 488, 495 (7th Cir. 2014) (“There is a general rule that an appeal suspends the

power of the court below to proceed further in the cause.”). But the Federal Rules of


                                          Page 2 of 3
Appellate Procedure provide for exceptions to this rule when a party prematurely files a

notice of appeal after the District Court has entered judgment, but before the Court has

acted on a timely post-judgment motion under Federal Rules of Civil Procedure 50(b),

52(b), 54, 59, or 60. See FED. R. APP. P. 4(a)(4)(B)(i). In this event, the notice of appeal is

effectively suspended until the District Court disposes of the motion. See Id.

       Here, Tuduj’s appeal of Judge Sison’s Order (Doc. 92) does not fall under any of

the motions covered by Federal Rule of Appellate Procedure 4(a)(4)(A). Thus, this Court

does not have jurisdiction to address its merits, and it is DENIED for lack of jurisdiction.

But the notice of appeal does not divest the Court of jurisdiction to consider the motions

to alter or amend the judgment under Rule 59(e). See Katerinos v. U.S. Dep’t of Treasury,

368 F.3d 733, 737 (7th Cir. 2004). Accordingly, the motion to strike (Doc. 104) is

GRANTED, and the motions to alter or amend the judgment (Docs. 93 & 94) are

STRICKEN.

       IT IS SO ORDERED.

       DATED: June 18, 2019

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 3 of 3
